Citation Nr: 0525999	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1972 to July 1975.

This case initially came before the Board of Veterans Appeals 
(the Board) from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, OH.   

The veteran testified before a Veterans Law Judge at the VARO 
in Huntington, WV, in July 2005; a transcript is of record.



FINDINGS OF FACT


1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  The evidence of record sustains that the veteran was 
subjected to stress while serving on the USS F. D. ROOSEVELT; 
his alleged stressors have been confirmed by the service 
department. 

3.  The veteran's current psychiatric disorder, diagnosed as 
PTSD and/or any other acquired psychiatric disorder, is 
reasonably of service origin. 


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD is 
reasonably the result of service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303. 3.304(f) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issue at present 
without detriment to the due process rights of the veteran.


Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Under VA laws and regulations, some disabilities such as 
personality disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes.  38 C.F.R. § 3.303(c) (2004).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  SeeVAOPGCPREC 82-90 (July 18, 
1990).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2004).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Prior to 
March 7, 1997, governing regulations provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The veteran had active service from June 1972 to July 1975.

His entrance examination and the records of his initial 
period of service show no sign of nervous problems.  

Then, on several occasions in service particularly in mid to 
late 1974, he was cited for disciplinary problems such as 
relating to unauthorized absence; "a lax attitude in 
appearance, behavior and performance of duties"...and tending 
"to let his personal problems override his attention to 
duty"; and his "frequent and discreditable involvement with 
military authorities".  During that same time frame, he was 
seen for admittedly having had too much to drink and taking a 
deliberate overdose of ASA.

Post-service VA clinical reports reflect that in 1989, he was 
seen for alcohol dependence.

More recently, starting in early 1994, he was seen for 
alcohol abuse.  VA clinical records and mental health 
evaluations show care for psychiatric problems associated 
with polysubstance abuse, and most prevalently diagnosed as 
PTSD.  

Several VA physicians have concluded that the PTSD may be due 
to his inservice stressors, and certainly the reference is 
made to the death or dismemberment of fellow service 
personnel while onboard the ship.

The veteran has described a series of incidents while onboard 
the ROOSEVELT which he says are significantly stressful, and 
are primary to his memories relived during PTSD episodes.  He 
says that in one instance, Airman McD experienced a traumatic 
amputation of his legs during the last days of the 1974 Med 
Cruise.  

He also had repeatedly described circumstances involving 
another sailor, namely RWR on a Med Cruise, who was on the 
flight deck, where he was personally being observed by the 
veteran.  Mr. R was crushed to death when a seven-ton section 
of an elevator door was torn loose during a severe storm. 

The veteran was confirmed via his 201 file as having been 
aboard during that time; and USASCRUR has confirmed the 
circumstances of that death.

The veteran has also submitted copies of written 
documentation relating to the 1973-1974 activities of the 
ROOSEVELT.

The veteran has testified at length as to his in-service 
stressors, most specifically relating to the death of Mr. R. 
on or about March [redacted], 1974.  He testified that after that, he 
had greater problems in service and these problems had 
escalated since then to his current status of mental health 
difficulties.


Analysis

The clinical records show that numerous psychiatrists have 
diagnosed the veteran as having an acquired psychiatric 
disability, primarily PTSD.  However, whatever the actual 
diagnosis, it is irrelevant herein if in fact the veteran has 
an acquired psychiatric problem of service origin.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, and data in support 
thereof, have been entirely consistent and basically 
credible.  His service records document that he was onboard 
the USS ROOSEVELT in 1974.  Prior to that time, there is no 
in-service notation of any mental health or disciplinary 
problems.  

He cites situations onboard ship including amputation of one 
serviceman's legs, and having personally witnessed the 
traumatic crushing death of another sailor on or about March 
[redacted],1974.  These have been confirmed by the service 
department.  It is also noteworthy that at about that same 
time, the veteran's own records show that he was having 
trouble with alcohol abuse and personnel problems.  This is 
behavior consistent with response to stressors contemporary 
to the incidents.  These have since continued and escalated 
to the present diagnosis of PTSD due to inservice stressors.

The Board finds that whatever the appropriate diagnosis for 
his current psychiatric disorder, the equivocation as to 
symptoms in and as a result of service, raises a doubt which 
must be resolved in his favor.  The veteran's psychiatric 
disorder, however diagnosed, and to include PTSD, is 
reasonably the result of service, and service connection is 
in order.  


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


